Citation Nr: 1637256	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from April 1992 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in March 2014, after finding that there was new and material evidence submitted to reopen the claim    for service connection for a low back disability.  

In June 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board notes the Veteran was discharged due to medical disability.  While a few personnel records are in the claims file, it does    not appear that the Veteran's entire service personnel file is of record.  As relevant information may be contained in the personnel file, such file should be requested on remand.  

In addition, as remand is already required, the Veteran should be afforded another opportunity to identify the medical professionals who treated his back disability during the period from his 1993 discharge to 2003. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his back disability during the period from his 1993 discharge to 2003.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request the Veteran's entire service personnel file through official sources.  If the records are not available, a determination should be made as to whether further efforts to request such records would be futile, and the Veteran notified of the inability to obtain the records.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought       on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




